Citation Nr: 0214764	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  02-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $2,736, including whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from June 1969 to January 
1971.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Salt Lake City, Utah Regional Office 
Committee on Waivers and Compromises (RO) that denied the 
veteran's request for waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,736.

It is noted that the veteran's claim is being handled by the 
Denver, Colorado RO.   

On June 20, 2002, a hearing was held at the RO before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2002).  A transcript of the 
hearing is in the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded VA compensation benefits 
effective from August 1994.

3.  The veteran was divorced from wife B. in November 1996 
and married wife J. in April 1997, but did not report these 
facts to the VA RO until November 2000.

4.  The veteran was paid compensation benefits for himself 
and a spouse from December 1996 to and including November 
2000, resulting in the overpayment in question.

5.  The veteran was at fault in the creation of the 
overpayment.

6.  The veteran is receiving disability compensation at the 
50 percent rate.

7.  Reliance on VA compensation benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

8.  Recovery of the overpayment of compensation benefits for 
the period of December 1, 1996 to April 30, 1997 would not 
deprive the veteran of the ability to provide for life's 
basic necessities and failure to repay the debt for this time 
period would result in unfair gain to the veteran.

9.  Recovery of the remaining portion of the debt, for the 
period from May 1, 1997 to November 30, 2000, would be 
against considerations of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment in the amount of $2,736 for the period 
from December 1, 1996 to November 30, 2000 was properly 
created.  38 U.S.C.A. §§ 5110, 5111, 5112, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 3.401, 3.501 (2001).

2.  Recovery of an overpayment of disability compensation 
benefits for the period from December 1, 1996 to April 30, 
1997 would not be against equity and good conscience.  38 
U.S.C.A. §§ 5103A, 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2001).

3.  A partial waiver of the veteran's overpayment of 
compensation benefits, for the period of May 1, 1997 to 
November 30, 2000 is consistent with the principles of equity 
and good conscience, and recovery of that amount by the 
Government is waived.  38 U.S.C.A. §§ 5301A, 5302 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the veteran's appeal.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard 
there has been notice as to information needed and there have 
been decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  This law is cited only to the 
extent that it may apply to the issue under consideration.  
The essential point is that all pertinent evidence has been 
obtained for consideration.

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the decisions at 
issue, the statement of the case (SOC), and letters sent to 
the veteran collectively informed him of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by VA's notice requirements.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  38 U.S.C.A. § 5103A.  Again, to 
the extent these provisions are for application, all 
pertinent documents and information has been obtained.

The overpayment in this case was created as the result of the 
fact that the veteran's compensation benefits included an 
amount for a spouse following his divorce in November 1996 
and his failure to inform the VA in a timely manner of the 
divorce.

A review of the record shows that following notification of 
the grant of compensation benefits in May 1995, with payment 
effective August 1994, the veteran submitted VA Form 21-686c, 
Declaration of the Status of Dependents, in August 1995, and 
follow up information in October 1995, informing the VA that 
he was married to wife B.  Thereafter, by Administrative 
Decision in December 1995, the veteran and wife B. were 
considered to have a valid common law marriage, effective 
October 1993, and by letter from the RO in December 1995 the 
veteran was informed that he was receiving additional 
benefits for his spouse.  He was informed to tell the sender 
immediately if there was any change in the number or status 
of his dependent and that the failure to quickly tell VA of a 
dependency change would result in an overpayment which must 
be repaid.

Subsequently in the claims file included as part of an 
increased disability rating claim are VA treatment records 
from April 1996 and May 1996, where the veteran reported to 
his provider, a staff psychiatrist, that he was getting 
divorced.  Additionally, on VA examinations in September 1997 
and September 1998, the veteran was noted to be "married".  
Subsequent VA treatment records beginning in November 1998, 
show the veteran was seen with his wife for counseling and 
discussed his marriage. 

By letter dated on October 10, 2000, the veteran was notified 
that his monthly rate of compensation had been increased and 
that he was receiving additional benefits for his spouse, B.  
He was informed that he was required to informed the sender 
if there was any change in the status of his dependents.

In November 2000, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, with an attached 
statement and copy of a marriage certificate and divorce 
decree.  It was shown that he was divorced from his wife B. 
in November 1996 and remarried to wife J. in April 1997.  The 
veteran reported that he had told the VA hospital when he got 
divorced and then when he was remarried and that wife J.'s 
name is on personnel and insurance forms as his spouse; the 
veteran was a VA employee.  He thought this was all he had to 
do to let them know of his divorce from wife B. but when he 
received the letter of increased compensation he noticed that 
wife B.'s name was on it as a dependent and he was informed 
that he needed to fill out the VA Form 21-686c.  He said he 
did not know of this form previously. 

By letter dated in December 2000, the RO notified the veteran 
that his benefits had been amended effective December 1, 1996 
to remove wife B. from his award and wife J. was added to his 
award effective December 1, 2000.

38 C.F.R. § 3.501 provides that the effective date of 
discontinuance of pension or compensation to or for a veteran 
will be the earliest of the dates as follows.

Where an award is reduced, the reduced 
rate will be payable the day following 
the date of discontinuance of the greater 
benefit.
(d) Divorce or annulment: 
(1) Divorce or annulment prior to October 
1, 1982: last day of the calendar year in 
which divorce or annulment occurred.
(2) Divorce or annulment on or after 
October 1, 1982: last day of the month in 
which divorce or annulment occurred, 
except that section 306 and old-law 
pension reductions or terminations will 
continue to be effective the last day of 
the calendar year in which the divorce or 
annulment occurred.

38 C.F.R. § 3.501(d)(1) and (2) (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

Under 38 C.F.R. § 3.401(b) Awards of additional compensation 
for dependents shall be effective the latest of the following 
dates:

(1) Date of claim. This term means the 
following listed in order of 
applicability:
(i) Date of veteran's marriage or birth 
of his or her child, or adoption of a 
child, if the evidence of the event is 
received within one year of the event 
otherwise.
(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of VA request.
(2) Date dependency arises;
(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or
(4) Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b) (2001).

Initially, the Board must determine whether the debt was 
properly created.  A review of the record shows that the 
veteran was paid an additional amount of compensation 
benefits from December 1996 to November 2000 for a spouse.  
However, the evidence shows while the veteran was divorced 
from his first wife in November 1996 and remarried in April 
1997, he did not submit evidence of either the divorce or 
remarriage until November 2000.  There is no evidence that 
the veteran submitted to the VA Regional Office, the correct 
recipient of this information, evidence required to establish 
proof of his divorce and subsequent remarriage before this.  
Thus, the proper date of the termination and reinstatement of 
payments of additional benefits by reason of a dependent 
spouse, is determined according to the provisions of 38 
C.F.R. §§ 3.401(b) and 3.501(d)(2) (2001).  The RO properly 
determined that the veteran was not entitled to additional 
benefits for a spouse effective from December 1996 because he 
was divorced in November 1996.  The proper date for the award 
of additional benefits for spouse based on his remarriage was 
in December 2000 because he did not submit evidence of his 
divorce and remarriage until November 2000, which is more 
than a year after the event of his remarriage.  The veteran 
was not entitled to additional benefits for a spouse from 
December 1996 through November 2000, creating an overpayment 
in the amount $2,736.  The evidence of record shows that the 
overpayment was properly created.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2002), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  The RO did not 
find that the facts in this case showed the presence of bad 
faith, and the Board agrees.  As a result, the Board's 
decision on appeal will be limited to the determination of 
whether or not waiver of recovery of an overpayment of 
compensation benefits is warranted on the basis of equity and 
good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2001).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a) (2001).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt for the 
period from December 1, 1996 to April 30, 1997 only, because 
of his failure to report his divorce in 1996 despite being 
informed of the reporting requirement with regard to 
dependents.  The record clearly shows that the veteran was 
divorced in November 1996.  

It is noted that discussing marital status with a VA medical 
provider and including information regarding a spouse on loan 
forms or insurance forms is not informing the VA RO of a 
change in dependents which the veteran was notified 
specifically to do in the notice letter dated in December 
1995.  Further, while the veteran has reported in his 
November 2000 Declaration of Status of Dependents that he did 
not know of that form, he submitted the form to the RO along 
with similar forms to receive additional benefits in August 
1995 and October 1995 for his then wife B, which shows he had 
prior knowledge of the forms to submit and the office to whom 
to provide that information.  Finally, while the veteran 
reported that he was undergoing an EEO case during the time 
of his divorce from wife B. and marriage to wife J., and 
there are records from an EEO claim in the file, this does 
not reduce the veteran's responsibility to report changes in 
the status of his dependents to the proper office.  No fault 
can be attributed to the VA with respect to the creation of 
the debt. 

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that the veteran had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  Another factor to be considered is whether 
the recovery of the overpayment would defeat the purpose for 
which the benefits are intended.  In this case the veteran is 
entitled to receive compensation at the rate of 50 percent.  
As such, recovery of the overpayment would to a certain 
extent defeat the purpose of the benefit; however, the 
importance of this element is somewhat diminished due to the 
fact that compensation is not his only source of income.  
Moreover, this is only one factor and must be weighed against 
the other factors which comprise the equity and good 
conscience standard, for the period from December 1, 1996 to 
April 30, 1997.

The Board also finds that failure to make restitution during 
the time period between his divorce from wife B. and marriage 
to wife J., would result in unfair gain to the veteran 
because he received monetary benefits to which he was not 
entitled.  The VA made erroneous payments of VA compensation 
benefits based on incorrect information which the veteran 
failed to rectify, and he, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The veteran has submitted a financial status report in 
January 2001 showing his current income and expenses, 
including that he receives a monthly take home salary from 
current employment in the amount of $1,502 and his spouse's 
take home salary is slightly higher.  There is no evidence of 
record showing that recovery of the overpayment for the time 
period noted above, in this case would result in financial 
hardship to the veteran.  While repayment of the debt may 
require some sacrifice on the part of the veteran, there is 
no evidence showing that repayment of the debt would deprive 
the veteran or his family of the basic necessities of life.  
As such, it cannot be found that financial hardship would 
result from recovery of the debt for the period from December 
1, 1996 to April 30, 1997.

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
for the period from December 1, 1996 to April 30, 1997.  
There was fault on the part of the veteran in the creation of 
the debt with no fault on the part of the VA with respect to 
the overpayment.  There is no evidence of undue hardship and 
no change in position to the veteran's detriment.  Further, 
there would be unjust enrichment.  The only factor in favor 
of the veteran's claim is that recovery of the debt would to 
some extent defeat the purpose of the his VA benefits.  
Having considered all of the equities in this case, the Board 
concludes that waiver of recovery of the overpayment of 
compensation benefits for the time period from December 1, 
1996 to April 30, 1997 is not warranted.

However, the Board concludes that it would be against equity 
and good conscious to require repayment of the debt for the 
period that the veteran was remarried, namely from May 1, 
1997 to November 30, 2000.  In this case, balancing of the 
considerations of equity and good conscience reflects that 
the veteran was married during this time period, and as such, 
there is no showing of unjust enrichment.  Further, the 
considerations of the intended purpose of the benefits favors 
the veteran.  Thus, the Board concludes that the facts of 
this case, when weighed in light of the various elements of 
equity and good conscience, and with consideration of the 
reasonable-doubt/benefit-of-the-doubt doctrine, are in favor 
of the conclusion that a partial waiver of the overpayment 
debt, for the time period when the veteran was married and as 
such entitled to additional benefits for a dependent spouse 
is warranted, as it would be consistent with the principles 
of equity and good conscience under the criteria noted above.  
Therefore, a partial waiver of the overpayment for the time 
period from May 1, 1997 to November 30, 2000 is hereby 
granted.


ORDER

Entitlement to a waiver of recovery of an overpayment for the 
period from December 1, 1996 to April 30, 1997 is denied.

Entitlement to a partial waiver of recovery of an overpayment 
for the period from May 1, 1997 to November 30, 2000 is 
granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

